 



EXHIBIT 10.2
EMPLOYMENT AGREEMENT
PREAMBLE
This Employment Agreement defines the essential terms and conditions of our
employment
relationship with you. The subject covered in the Agreement are vitally
important to you and to
the Company. Thus, you should read the document carefully and ask any questions
before signing the Agreement.
     This EMPLOYMENT AGREEMENT between Peter H. Soderberg (“Executive”) and
Hillenbrand Industries, Inc. (to be renamed Hill-Rom Holdings, Inc.) (“Company”)
is dated and effective this 31st day of March, 2008.
WITNESSETH:
     WHEREAS, the Company is primarily engaged, through its various subsidiary
entities, in the business of providing various products and services to the
death care, funeral and healthcare industries throughout the United States and
abroad;
     WHEREAS, the Company is willing to employ Executive in an executive or
managerial position and Executive desires to be employed by the Company in such
capacity based upon the terms and conditions set forth in this Agreement;
     WHEREAS, in the course of the employment contemplated under this Agreement
and as a continuation of Executive’s past employment with the Company, if
applicable, it will be necessary for Executive to acquire and maintain knowledge
of certain trade secrets and other confidential and proprietary information
regarding the Company as well as any of its parent, subsidiary and/or affiliated
entities (hereinafter jointly referred to as the “Companies”); and
     WHEREAS, the Company and Executive (collectively referred to as the
“Parties”) acknowledge and agree that the execution of this Agreement is
necessary to memorialize the terms and conditions of their employment
relationship as well as safeguard against the unauthorized disclosure or use of
the Company’s confidential information and to otherwise preserve the goodwill
and ongoing business value of the Company;
     NOW THEREFORE, in consideration of Executive’s employment, the Company’s
willingness to disclose certain confidential and proprietary information to
Executive and the mutual covenants contained herein as well as other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
agree as follows:

1.   Employment. As of March 20, 2006, Executive’s first date of employment with
the Company as determined by, and reflected in a resolution approved by, the
Board of Directors of the Company (“Start Date”), the Company agrees to serve as
President and Chief Executive Officer of the Company. Executive agrees to
perform all duties and

 



--------------------------------------------------------------------------------



 



    responsibilities traditionally assigned to, or falling within the normal
responsibilities of, an individual employed as President and Chief Executive
Officer of the Company. Executive also agrees to perform any and all additional
duties or responsibilities consistent with such position as may be assigned by
the Board of Directors of the Company in its sole discretion.   2.   Best
Efforts and Duty of Loyalty. During the term of employment with the Company,
Executive covenants and agrees to exercise reasonable efforts to perform all
assigned duties in a diligent and professional manner and in the best interest
of the Company. Executive agrees to devote his full working time, attention,
talents, skills and best efforts to further the Company’s business interests.
Executive agrees not to engage in any outside business activity, whether or not
pursued for gain, profit or other pecuniary advantage, without the express
written consent of the Company. Executive shall act at all times in accordance
with the Company’s Code of Ethical Business Conduct, and all other applicable
policies which may exist or be adopted by the Company from time to time.
Notwithstanding the foregoing, Executive shall be allowed to serve as a director
of any company or entity of which he is currently a director consistent with the
Company’s Corporate Governance Standards for Board of Directors and applicable
laws. Executive shall continue to serve as a member of the Company’s Board of
Directors, subject to the requirement that he stand for re-election at the next
annual meeting of shareholders of the Company at which he otherwise would have
been required under the Company’s Articles of Incorporation or Bylaws to stand
for re-election. However, during the period of time that he serves as the
Company’s President and Chief Executive Officer, his membership on all Board
committees of Directors of the Company, including the Audit,
Nominating/Corporate Governance and Compensation Management Development
Committees, shall be suspended. Executive shall not be entitled to receive
compensation for his service as a member of the Board of Directors of the
Company from and after the Start Date. The fees for the Board and committee
meetings up to and including the Start Date, 2006 need not be repaid. Because of
the proximity of the contemplated Start Date to the date that fiscal 2006 annual
Board retainer payment and annual restricted stock unit award grant will be
made, Executive shall not be entitled to receive such compensation.   3.  
At-Will Employment. Subject to the terms and conditions set forth below,
Executive specifically acknowledges and accepts such employment on an “at-will”
basis and agrees that both Executive and the Company retain the right to
terminate this relationship at any time, with or without cause, for any reason
not prohibited by applicable law upon notice as required by this Agreement.
Executive acknowledges that nothing in this Agreement is intended to create, nor
should be interpreted to create, an employment contract for any specified length
of time between the Company and Executive.   4.   Compensation. For all services
rendered by Executive on behalf of, or at the request of, the Company, in his
capacity as President and Chief Executive Officer of the Company, Executive
shall be compensated as follows from and after the Start Date, subject to
withholding for payment of any and all applicable federal, state and local
payroll and withholding taxes.

  (a)   Base Salary. For the services performed by him under this Agreement, the
Company shall pay Executive a base salary of Eight Hundred Forty Thousand
Dollars ($840,000)

2



--------------------------------------------------------------------------------



 



      per year, pro rated for the period which Executive serves (“Base Salary”).
The Base Salary shall be paid in the same increments as the Company’s normal
payroll, but no less frequently than monthly and prorated for any period less
than a full month. Executive’s Base Salary shall be reviewed at least annually,
with the initial review taking place during the fourth quarter of 2006.     (b)
  Signing Award. On the Start Date, Executive will receive an award with a value
on the date of grant of $1,300,000 of restricted stock units (otherwise known as
deferred stock awards) (“RSUs”) under the terms and conditions of a Stock Award
Agreement and the related Company Stock Incentive Plan. Such RSUs (“Signing
Award RSUs”) shall vest in equal one third increments on the day after the dates
of each of the six month, twelve month and twenty four month anniversaries of
the Start Date.     (c)   STIC. Incentive compensation, payable solely at the
discretion of the Board of Directors of the Company, pursuant to the Company’s
existing Incentive Compensation Program or any other program as the Company may
establish in its sole discretion and Executive’s incentive compensation for the
2006 fiscal year under the existing Incentive Compensation Program shall be
calculated based on a full year’s performance rather than a pro rata share of
that performance.     (d)   RSUs. On the Start Date, Executive will receive an
award with a value on the date of grant of $1,000,000 of RSUs under the terms
and conditions of a Stock Award Agreement and the related Company Stock
Incentive Plan. Such RSUs shall vest in twenty percent, twenty five percent,
twenty five percent and thirty percent increments on the day after the dates of
each of the second, third, fourth and fifth year anniversaries of the Start
Date, respectively.     (e)   Stock Options. On the Start Date, Executive will
receive a grant of stock options, with a value on the date of grant of
$1,000,000 on such date using the Black-Scholes valuation method, under the
terms and conditions of a Stock Option Agreement and the related Company Stock
Incentive Plan. Each option will terminate in ten years, have an exercise price
per share equal to the average of the high and low prices of the Common Stock on
the Start Date and vest in one-third increments over a three-year period from
the Start Date.     (f)   Retirement Plans. Commencing on the Start Date,
Executive will be entitled to participate in Company retirement plans (e.g.,
401(k) Savings Plan and Supplemental Executive Retirement Plan) consistent with
plans, programs or policies available to other senior executive officers of the
Company and subject to satisfaction of any applicable eligibility requirements.
Commencing on the Start Date, a Supplemental Retirement Account shall be
established for the benefit of the Executive as set forth in Exhibit C to this
Agreement.     (g)   Aircraft Use. During the terms of his employment as
President and Chief Executive Officer of the Company, Executive may use the
Company’s aircraft for travel to and from

3



--------------------------------------------------------------------------------



 



      his primary and or secondary residences up to a maximum of 100 hours of
flight time per calendar year.     (h)   Other Benefits. Commencing on the Start
Date, Executive will be entitled to participate in and receive such additional
compensation, benefits and perquisites, including standard relocation benefits,
as are available to other senior executives of the Company and as the Board of
Directors of company may deem appropriate.

5.   Changes to Compensation. Notwithstanding anything contained herein to the
contrary, Executive acknowledges that the Company specifically reserves the
right to make changes to Executive’s compensation in its sole discretion
including, but not limited to, modifying or eliminating a compensation
component. The Parties agree that such changes shall be deemed effective
immediately and a modification of this Agreement unless, within thirty (30) days
after receiving notice of such change, Executive exercises his right to
terminate this Agreement without cause or for “Good Reason” as provided below in
Paragraph No. 11.   6.   Direct Deposit. As a condition of employment, and
within thirty (30) days of the Start Date of this Agreement, Executive agrees to
make all necessary arrangements to have all sums paid pursuant to this Agreement
direct deposited into one or more bank accounts as designated by Executive.   7.
  Predecessor Employers. Except as otherwise disclosed in writing to the
Compensation Committee of the Board prior to the date hereof Executive warrants
that he is not a party to any contract, restrictive covenant, or other agreement
purporting to limit or otherwise adversely affecting his ability to secure
employment with any third party. Alternatively, should any such agreement exist,
Executive warrants that the contemplated services to be performed hereunder will
not violate the terms and conditions of any such agreement.   8.   Restricted
Duties. Executive agrees not to disclose, or use for the benefit of the Company,
any confidential or proprietary information belonging to any predecessor
employer(s) that otherwise has not been made public and further acknowledges
that the Company has specifically instructed him not to disclose or use such
confidential or proprietary information. Based on his understanding of the
anticipated duties and responsibilities hereunder, Executive acknowledges that
such duties and responsibilities will not compel the disclosure or use of any
such confidential and proprietary information.   9.   Termination Without Cause.
The Parties agree that either party may terminate this employment relationship
at any time, without cause, upon sixty (60) days’ advance written notice or, if
terminated by the Company, pay in lieu of notice (hereinafter referred to as
“notice pay”). In such event, Executive shall only be entitled to such
compensation, benefits and perquisites that have been paid or fully accrued as
of the effective date of his separation and as otherwise explicitly set forth in
this Agreement. However, in no event shall Employee be entitled to notice pay if
Employee is eligible for and accepts severance payments pursuant to the
provisions of Paragraphs 16 and 17, below.

4



--------------------------------------------------------------------------------



 



10.   Termination With Cause. Executive’s employment may be terminated by the
Company at any time “for cause” without notice or prior warning. For purposes of
this Agreement, “cause” shall mean the Company’s good faith determination that
Executive has:

  (a)   Acted with gross neglect or willful misconduct in the discharge of his
duties and responsibilities or refused to follow or comply with the lawful
direction of the Board of Directors of the Company or the terms and conditions
of this Agreement providing such refusal is not based primarily on Employee’s
good faith compliance with applicable legal or ethical standards.     (b)  
Acquiesced or participated in any conduct that is dishonest, fraudulent, illegal
(at the felony level), unethical, involves moral turpitude or is otherwise
illegal and involves conduct that has the potential, in the Board of Directors’
reasonable opinion, to cause the Company, its officers or its directors
significant embarrassment or ridicule;     (c)   Violated a material requirement
of any Company policy or procedure, specifically including a violation of the
Company’s Code of Ethics or Associate Policy Manual;     (d)   Disclosed without
proper authorization any trade secrets or other Confidential Information (as
defined herein);     (e)   Engaged in any act that, in the reasonable opinion of
the Board of Directors of the Company would hold the Company, its officers or
directors up to probable civil or criminal liability, provided that, if
Executive acts in good faith for compliance with applicable legal or ethical
standards, such actions shall not be grounds for termination for cause; or    
(f)   Engaged in such other conduct recognized at law as constituting cause.

    Upon the occurrence or discovery of any event specified above, the Company
shall have the right to terminate Executive’s employment, effective immediately,
by providing notice thereof to Executive without further obligation to him other
than accrued wages or other accrued wages, deferred compensation or other
accrued benefits of employment (collectively refereed to herein as “Accrued
Obligations”), which shall be paid in accordance with the Company’s past
practice and applicable law. To the extent any violation of this Paragraph is
capable of being promptly cured by Executive (or cured within a reasonable
period to the Company’s satisfaction), the Company agrees to provide Executive
with a reasonable opportunity to so cure such defect. Absent written mutual
agreement otherwise, the Parties agree in advance that it is not possible for
Executive to cure any violations of sub-paragraph (b) or (d) and, therefore, no
opportunity for cure need be provided in those circumstances. Notwithstanding
the foregoing, the Company may not terminate the Executive’s employment for
cause unless (A) a determination that cause exists is made and approved by a
majority of the Company’s Board, (B) if the circumstance giving rise to the
issue are capable of being cured the Executive is given at least ten (10) days’
written notice of the Board meeting called to make such determination, and
(C) the Executive is given the opportunity to address such meeting.

5



--------------------------------------------------------------------------------



 



11.   Termination by Executive for Good Reason. Executive may terminate his
employment and declare this Agreement to have been terminated “without cause” by
the Company (and, therefore, for “Good Reason”) upon the occurrence, without
Executive’s consent, of any of the following circumstances:

  (a)   The assignment to Executives of duties that are materially inconsistent
with Executive’s position as President and Chief Executive Officer or a material
change in his reporting relationship to the Board of Directors of the Company;  
  (b)   The failure to elect or reelect Executive as President and Chief
Executive Officer of the Company or as a member of the Board of Directors
(unless such failure is related in any way to the Company’s decision to
terminate Executive for cause or Executive’s failure to run for reelection to
the Board);     (c)   The failure of the Company to continue to provide
Executive with office space, related facilities and support personnel
(including, but not limited to, administrative and secretarial assistance)
within the Company’s principal executive offices commensurate with his position
as President and Chief Executive Officer of the Company;     (d)   A reduction
by the Company in the amount of Executive’s base salary or the discontinuation
or reduction by the Company of Executive’s participation at previously existing
levels of eligibility in any incentive compensation, additional compensation or
equity programs, benefits, policies or perquisites; provided, however, that the
Company may make changes to its generally applicable benefits and perquisite
programs without implicating the provisions of this subsection (d) so long as
Executive is treated in a manner that is commensurate with the treatment of
other senior executives of the Company;     (e)   The relocation of the
Company’s principal executive offices or Executive’s place of work to a location
requiring a change of more than fifty (50) miles in Executive’s daily commute;
or     (f)   A failure by the Company to perform its obligations under this
Employment Agreement (other than inadvertent failures that are cured by the
Company promptly upon notice from the Executive).

12.   Termination Due to Death or Disability. In the event Executive dies or
suffers a disability (as defined herein) during the term of employment, this
Agreement shall automatically be terminated on the date of such death or
disability without further obligation on the part of the Company other than the
Accrued Obligations (as defined in Section 10), which shall be paid in
accordance with the award agreements, benefits plans, past practice and
applicable law. For purposes of this Agreement, Executive shall be considered to
have suffered a “disability”: (i) upon a good faith determination by Company
that, as a result of any mental or physical impairment, Executive is and will
likely remain unable to perform the essential functions of his duties or
responsibilities hereunder on a full-time basis for one hundred

6



--------------------------------------------------------------------------------



 



    eighty (180) days, with or without reasonable accommodation, or
(ii) Executive becomes eligible for or receives any benefits pursuant to the
Company’s long-term disability policy. Notwithstanding anything expressed or
implied above to the contrary, the Company agrees to fully comply with its
obligations under the Family and Medical Leave Act of 1993 and the Americans
with Disabilities Act as well as any other applicable federal, state, or local
law, regulation, or ordinance governing the provision of leave to individuals
with serious health conditions or the protection of individuals with
disabilities as well as the Company’s obligation to provide reasonable
accommodation thereunder.   13.   Reaffirmation. Upon termination of Executive’s
employment for any reason, Executive agrees, if requested to reaffirm in writing
his post-employment obligation as set forth in this Agreement   14.  
Section 409A Notification. Employee acknowledges that he has been advised of the
American Jobs Creation Act of 2004, which added Section 409A to the Internal
Revenue Code (“Section 409A”), and significantly changed the taxation of
nonqualified deferred compensation plans and arrangements. Under proposed and
final regulations as of the date of this Agreement, Employee has been advised
that his severance pay and other termination benefits may be treated by the
Internal Revenue Service as providing “nonqualified deferred compensation,” and
therefore subject to Section 409A. In that event, several provisions in
Section 409A may affect Employee’s receipt of severance compensation, including
the timing thereof. These include, but are not limited to, a provision which
requires that distributions to “specified employees” of public companies on
account of separation from service may not be made earlier than six (6) months
after the effective date of such separation. If applicable, failure to comply
with Section 409A can lead to immediate taxation of such deferrals, with
interest calculated at a penalty rate and a 20% penalty. As a result of the
requirements imposed by the American Jobs Creation Act of 2004, Employee agrees
if he is a “specified employee” at the time of his termination of employment and
if payments in connection with such termination of employment are subject to
Section 409A and not otherwise exempt, such payments (and other benefits to the
extent applicable) due Employee at the time of termination of employment shall
not be paid until a date at least six (6) months after the effective date of
Employee’s termination of employment (“Employee’s Effective Termination Date”).
Notwithstanding any provision of this Agreement to the contrary, to the extent
that any payment under the terms of this Agreement would constitute an
impermissible acceleration of payments under Section 409A or any regulations or
Treasury guidance promulgated thereunder, such payments shall be made no earlier
than at such times allowed under Section 409A. If any provision of this
Agreement (or of any award of compensation) would cause Employee to incur any
additional tax or interest under Section 409A or any regulations or Treasury
guidance promulgated thereunder, the Company or its successor may reform such
provision; provided that it will (i) maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A and (ii) notify and consult with Employee
regarding such amendments or modifications prior to the effective date of any
such change.   15.   Section 409A Acknowledgement. Executive acknowledges that,
notwithstanding anything contained herein to the contrary, both Parties shall be
independently responsible for assessing their own risks and liabilities under
Section 409A that may be associated with any payment

7



--------------------------------------------------------------------------------



 



    made under the terms of this Agreement or any other arrangement which may be
deemed to trigger Section 409A. Further, the Parties agree that each shall
independently bear responsibility for any and all taxes, penalties or other tax
obligations as may be imposed upon them in their individual capacity as a matter
or law.   16.   Severance Payments. In the event Executive’s employment is
terminated by the Company without cause (including by Employee for Good Reason),
and subject to the normal terms and conditions imposed by the Company as set
forth herein and in the attached Separation and Release Agreement, Executive
shall be eligible to receive severance pay based upon his base salary at the
time of termination for a period determined in accordance with any guidelines as
may be established by the Company or for a period up to twelve (12) months
(whichever is longer) and the Signing Award RSUs shall immediately fully vest
and shares shall be delivered to Executive as soon thereafter as will not cause
Executive adverse tax consequences under Code Section 409A. The foregoing
severance rights and obligations shall not exist if Executive voluntarily leaves
the Company’s employ without “Good Reason” (as defined above) or is terminated
for “cause” (as defined above).   17.   Severance Payment Terms and Conditions.
No severance pay shall be paid if Executive voluntarily leaves the Company’s
employ without Good Reason, as defined above, or is terminated for cause. Any
severance pay made payable under this Agreement shall be paid in lieu of, and
not in addition to, any other contractual, notice or statutory pay or other
accrued compensation obligation (excluding accrued wages and deferred
compensation). Additionally, such severance pay is contingent upon Executive
fully complying with the restrictive covenants contained herein and executing a
Separation and Release Agreement in a form not substantially different from that
attached as Exhibit A. Further, the Company’s obligation to provide severance
hereunder shall be deemed null and void should Executive fail or refuse to
execute and deliver to the Company the Company’s then-standard Separation and
Release Agreement (without modification) within any time period as may be
prescribed by law or, in absence thereof, twenty-one (21) days after the
Employee’s Effective Termination Date. Conditioned upon the execution and
delivery of the Separation and Release Agreement as set forth in the prior
sentence, severance pay benefits shall be paid as follows: (i) in one lump sum
equivalent to six (6) months’ salary on the day following the date which is six
(6) months following Employee’s Effective Termination Date with any remainder to
be paid in bi-weekly installments equivalent to the Employee’s salary commencing
upon the next regularly scheduled payroll date, if both the severance pay
benefit is subject to Section 409A and if Employee is a “specified employee”
under Section 409A or (ii) for any severance pay benefits not subject to clause
(i), begin upon the next regularly scheduled payroll following the earlier to
occur of fifteen (15) days from the Company’s receipt of an executed Separation
and Release Agreement or the expiration of sixty (60) days after Employee’s
Effective Termination Date and shall be paid on the Company’s regularly
scheduled pay dates; provided, however, that if the before-stated sixty (60) day
period ends in a calendar year following the calendar year in which the sixty
(60) day period commenced, then any benefits not subject to clause (i) shall
only begin on the next regularly scheduled payroll following the expiration of
sixty (60) days after the Employee’s Effective Termination Date. Excluding any
lump sum payment due as a result of the application of Section 409A (which shall
be paid regardless of reemployment), all other severance payments provided
hereunder shall terminate upon reemployment.

8



--------------------------------------------------------------------------------



 



18.   Assignment of Rights.

  (a)   Copyrights. Executive agrees that all works of authorship fixed in any
tangible medium of expression by him during the term of this Agreement relating
to the Company’s business (“Works”), either solely or jointly with others, shall
be and remain exclusively the property of the Company. Each such Work created by
Executive is a “work made for hire” under the copyright law and the Company may
file applications to register copyright in such Works as author and copyright
owner thereof. If, for any reason, a Work created by Executive is excluded from
the definition of a “work made for hire” under the copyright law, then Executive
does hereby assign, sell, and convey to the Company the entire rights, title,
and interests in and to such Work, including the copyright therein, to the
Company. Executive will execute any documents that the Company deems necessary
in connection with the assignment of such Work and copyright therein. Executive
will take whatever steps and do whatever acts the Company requests, including,
but not limited to, placement of the Company’s proper copyright notice on Works
created by Executive to secure or aid in securing copyright protection in such
Works and will assist the Company or its nominees in filing applications to
register claims of copyright in such Works. The Company shall have free and
unlimited access at all times to all Works and all copies thereof and shall have
the right to claim and take possession on demand of such Works and copies.    
(b)   Inventions. Executive agrees that all discoveries, concepts, and ideas,
whether patentable or not, including, but not limited to, apparatus, processes,
methods, compositions of matter, techniques, and formulae, as well as
improvements thereof or know-how related thereto, relating to any present or
prospective product, process, or service of the Company (“Inventions”) that
Executive conceives or makes during the term of this Agreement relating to the
Company’s business, shall become and remain the exclusive property of the
Company, whether patentable or not, and Executive will, without royalty or any
other consideration:

  (i)   Inform the Company promptly and fully of such Inventions by written
reports, setting forth in detail the procedures employed and the results
achieved;     (ii)   Assign to the Company all of his rights, title, and
interests in and to such Inventions, any applications for United States and
foreign Letters Patent, any United States and foreign Letters Patent, and any
renewals thereof granted upon such Inventions;     (iii)   Assist the Company or
its nominees, at the expense of the Company, to obtain such United States and
foreign Letters Patent for such Inventions as the Company may elect; and    
(iv)   Execute, acknowledge, and deliver to the Company at the Company’s expense
such written documents and instruments, and do such other acts, such as giving
testimony in support of his inventorship, as may be necessary in the opinion of
the Company, to obtain and maintain United States and foreign Letters Patent
upon such Inventions and to vest the entire rights and title thereto in the
Company and to confirm the

9



--------------------------------------------------------------------------------



 



      complete ownership by the Company of such Inventions, patent applications,
and patents.

19.   Company Property. All records, files, drawings, documents, data in
whatever form, business equipment (including computers, PDAs, cell phones,
etc.), and the like relating to, or provided by, the Company shall be and remain
the sole property of the Company. Upon termination of employment, Executive
shall immediately return to the Company all such items without retention of any
copies and without additional request by the Company. De minimis items such as
pay stubs, 401(k) plan summaries, employee bulletins, and the like are excluded
from this requirement.   20.   Confidential Information. Executive acknowledges
that the Company and its affiliated entities (herein collectively referred to as
“Companies”) possess certain trade secrets as well as other confidential and
proprietary information which they have acquired or will acquire at great effort
and expense. Such information may include, without limitation, confidential
information, whether in tangible or intangible form, regarding the Companies’
products and services, marketing strategies, business plans, operations, costs,
current or prospective customer information (including customer identities,
contacts, requirements, creditworthiness, preferences, and like matters),
product concepts, designs, prototypes or specifications, research and
development efforts, technical data and know-how, sales information, including
pricing and other terms and conditions of sale, financial information, internal
procedures, techniques, forecasts, methods, trade information, trade secrets,
software programs, project requirements, inventions, trademarks, trade names,
and similar information regarding the Companies’ business(es) (collectively
referred to herein as “Confidential Information”). Executive further
acknowledges that, as a result of his employment with the Company, Executive
will have access to, will become acquainted with, and/or may help develop, such
Confidential Information. Confidential Information shall not include information
readily available in the public so long as such information was not made
available through fault of Executive or wrong doing by any other individual.  
21.   Restricted Use of Confidential Information. Executive agrees that all
Confidential Information is and shall remain the sole and exclusive property of
the Company and/or its affiliated entities. Except as may be expressly
authorized by the Company in writing, or other than in the course of the
Executive’s employment and for the benefit of the Company, Executive agrees not
to disclose, or cause any other person or entity to disclose, any Confidential
Information to any third party while employed by the Company and for as long
thereafter as such information remains confidential (or as limited by applicable
law). Further, Executive agrees to use such Confidential Information only in the
course of Executive’s duties in furtherance of the Company’s business and agrees
not to make use of any such Confidential Information for Executive’s own
purposes or for the benefit of any other entity or person.   22.   Acknowledged
Need for Limited Restrictive Covenants. Executive acknowledges that the
Companies have spent and will continue to expend substantial amounts of time,
money and effort to develop their business strategies, Confidential Information,
customer identities and relationships, goodwill and Executive relationships, and
that Executive will benefit from these efforts. Further, Executive acknowledges
the inevitable use of, or near-certain

10



--------------------------------------------------------------------------------



 



    influence by his knowledge of, the Confidential Information disclosed to
Executive during the course of employment if allowed to compete against the
Company in an unrestricted manner and that such use would be unfair and
extremely detrimental to the Company. Accordingly, based on these legitimate
business reasons, Executive acknowledges each of the Companies’ need to protect
their legitimate business interests by reasonably restricting Executive’s
ability to compete with the Company on a limited basis.   23.  
Non-Solicitation. During Executive’s employment and for a period of twenty-four
(24) months thereafter, Executive agrees not to directly or indirectly engage in
the following prohibited conduct:

  (a)   Solicit, offer products or services to, or accept orders for, any
Competitive Products or otherwise transact any competitive business on behalf of
the Company (or any Affiliate thereof) during the eighteen (18) month period
preceding Executive’s date of separation or about whom Executive possessed, or
had access to, confidential and proprietary information;     (b)   Attempt to
entice or otherwise cause any third party to withdraw, curtail or cease doing
business with the Company (or any Affiliate thereof), specifically including
customers, vendors, independent contractors and other third party entities;    
(c)   Except in the course of the Executive’s employment and for the benefit of
the Company, disclose to any person or entity the identities, contacts or
preferences of any customers of the Company (or any Affiliate thereof), or the
identity of any other persons or entities having business dealings with the
Company (or any Affiliate thereof);     (d)   Induce any individual who has been
employed by or had provided services to the Company (or any Affiliate thereof)
within the six (6) month period immediately preceding the effective date of
Executive’s separation to terminate such relationship with the Company (or any
Affiliate thereof);     (e)   Assist, coordinate or otherwise offer employment
to, accept employment inquiries from, or employ any individual who is or had
been employed by the Company (or any Affiliate thereof) at any time within the
six (6) month period immediately preceding such offer, or inquiry;     (f)  
Communicate or indicate in any way to any customer of the Company (or any
Affiliate thereof), prior to formal separation from the Company, any interest,
desire, plan, or decision to separate from the Company; other than by way of
long term retirement plans; or     (g)   Otherwise attempt to directly or
indirectly interfere with the Company’s business, the business of any of the
Companies or their relationship with their employees, consultants, independent
contractors or customers.

24.   Limited Non-Compete. For the above-stated reasons, and as a condition of
employment to the fullest extent permitted by law, Executive agrees during the
Relevant Non-Compete Period not to directly or indirectly engage in the
following competitive activities:

11



--------------------------------------------------------------------------------



 



  (a)   Executive shall not have any ownership interest in, work for, advise,
consult, or have any business connection or business or employment relationship
in any competitive capacity with any Competitor unless Executive provides
written notice to the Company of such relationship prior to entering into such
relationship and, further, provides sufficient written assurances to the
Company’s satisfaction that such relationship will not, jeopardize the Company’s
legitimate interests or otherwise violate the terms of this Agreement;     (b)  
Executive shall not engage in any research, development, production, sale or
distribution of any Competitive Products, specifically including any products or
services relating to those for which Executive had responsibility for the
eighteen (18) month period preceding Executive’s date of separation;     (c)  
Executive shall not market, sell, or otherwise offer or provide any Competitive
Products within his Geographic Territory (if applicable) or Assigned Customer
Base, specifically including any products or services relating to those for
which Executive had responsibility for the eighteen (18) month period preceding
Executive’s date of separation; and     (d)   Executive shall not distribute,
market, sell or otherwise offer or provide any Competitive Products to any
customer of the Company with whom Executive had contact or for which Executive
had responsibility at any time during the eighteen (18) month period preceding
Executive’s date of separation

25.   Non-Compete Definitions. For purposes of this Agreement, the Parties agree
that the following terms shall apply:

  (a)   “Affiliate” includes any parent, subsidiary, joint venture, sister
company, or other entity controlled, owned, managed or otherwise associated with
the Company;     (b)   “Assigned Customer Base” shall include all accounts or
customers formally assigned to Executive within a given territory or
geographical area or contacted by him at any time during the eighteen (18) month
period preceding Executive’s date of separation;     (c)   “Competitive
Products” shall include any product or service that directly or indirectly
competes with, is substantially similar to, or serves as a reasonable substitute
for, any product or service in research, development or design, or manufactured,
produced, sold or distributed by the Company;     (d)   “Competitor” shall
include any person or entity that offers or is actively planning to offer any
Competitive Products and may include (but not be limited to) any entity
identified on the Company’s Illustrative Competitor List and the Batesville
Casket Company Illustrative Competitor List, attached hereto as Exhibits B and
C, which shall be amended from time to time to reflect changes in the Company’s
business and competitive environment (updated competitor lists will be provided
to Executive upon reasonable request). However, if Executive is still employed
by Company as of September 30, 2009, the term Competitor shall no longer include
the Companies listed on the Batesville Casket Company Illustrative Competitor
List.

12



--------------------------------------------------------------------------------



 



  (e)   “Geographic Territory” shall include any territory formally assigned to
Executive as well as all territories in which Executive has provided any
services, sold any products or otherwise had responsibility at any time during
the twenty-four (24) month period preceding Executive’s date of separation;    
(f)   “Relevant Non-Compete Period” shall include the period of Executive’s
employment with the Company as well as a period of twenty-four (24) months after
such employment is terminated, regardless of the reason for such termination
provided, however, that this period shall be reduced to the greater of
(i) twelve (12) months or (ii) the total length of Executive’s employment with
the Company, including employment with any parent, subsidiary or affiliated
entity, if such employment is less than twenty-four (24) months;     (g)  
“Directly or indirectly” shall be construed such that the foregoing restrictions
shall apply equally to Executive whether performed individually or as a partner,
shareholder, officer, director, manager, Executive, salesperson, independent
contractor, broker, agent, or consultant for any other individual, partnership,
firm, corporation, company, or other entity engaged in such conduct

26.   Consent to Reasonableness. In light of the above-referenced concerns,
including Executive’s knowledge of and access to the Companies’ Confidential
Information, Executive acknowledges that the terms of the foregoing restrictive
covenants are reasonable and necessary to protect the Company’s legitimate
business interests and will not unreasonably interfere with Executive’s ability
to obtain alternate employment. As such, Executive hereby agrees that such
restrictions are valid and enforceable, and affirmatively waives any argument or
defense to the contrary. Executive acknowledges that this limited
non-competition provision is not an attempt to prevent Executive from obtaining
other employment in violation of IC § 22-5-3-1 or any other similar statute.
Executive further acknowledges that the Company may need to take action,
including litigation, to enforce this limited non-competition provision, which
efforts the Parties stipulate shall not be deemed an attempt to prevent
Executive from obtaining other employment.   27.   Survival of Restrictive
Covenants. Executive acknowledges that the above restrictive covenants shall
survive the termination of this Agreement and the termination of Executive’s
employment for any reason. Executive further acknowledges that any alleged
breach by the Company of any contractual, statutory or other obligation shall
not excuse or terminate the obligations hereunder or otherwise preclude the
Company from seeking injunctive or other relief. Rather, Executive acknowledges
that such obligations are independent and separate covenants undertaken by
Executive for the benefit of the Company.   28.   [Intentionally Omitted]   29.
  Post-Termination Notification. For the duration of his Relevant Non-compete
Period or other restrictive covenant period, which ever is longer, Executive
agrees to promptly notify the Company no later than five (5) business days of
his acceptance of any employment or consulting engagement. Such notice shall
include sufficient information to ensure Executive compliance with his
non-compete obligations and must include at a minimum the following information:
(i) the name of the employer or entity for which he is providing any consulting

13



--------------------------------------------------------------------------------



 



    services; (ii) a description of his intended duties as well as (iii) the
anticipated start date. Such information is required to ensure Executive’s
compliance with his non-compete obligations as well as all other applicable
restrictive covenants. Such notice shall be provided in writing to the Office of
Vice President and General Counsel of the Company at 1069 State Road 46 E,
Batesville, Indiana 47006. Failure to timely provide such notice shall be deemed
a material breach of this Agreement and entitle the Company to return of any
severance paid to Executive plus attorneys’ fees. Executive further consents to
the Company’s notification to any new employer of Executive’s rights and
obligations under this Agreement.   30.   Scope of Restrictions. If the scope of
any restriction contained in any preceding paragraphs of this Agreement is
deemed too broad to permit enforcement of such restriction to its fullest
extent, then such restriction shall be enforced to the maximum extent permitted
by law, and Executive hereby consents and agrees that such scope may be
judicially modified accordingly in any proceeding brought to enforce such
restriction.   31.   Specific Enforcement/Injunctive Relief. Executive agrees
that it would be difficult to measure any damages to the Company from a breach
of the above-referenced restrictive covenants, but acknowledges that the
potential for such damages would be great, incalculable and irremediable, and
that monetary damages alone would be an inadequate remedy. Accordingly,
Executive agrees that the Company shall be entitled to immediate injunctive
relief against such breach, or threatened breach, in any court having
jurisdiction. In addition, if Executive violates any such restrictive covenant,
Executive agrees that the period of such violation shall be added to the term of
the restriction. In determining the period of any violation, the Parties
stipulate that in any calendar month in which Executive engages in any activity
in violation of such provisions, Executive shall be deemed to have violated such
provision for the entire month, and that month shall be added to the duration of
the non-competition provision. Executive acknowledges that the remedies
described above shall not be the exclusive remedies, and the Company may seek
any other remedy available to it either in law or in equity, including, by way
of example only, statutory remedies for misappropriation of trade secrets, and
including the recovery of compensatory or punitive damages. Executive further
agrees that the Company shall be entitled to an award of all costs and
attorneys’ fees incurred by it in any attempt to enforce the terms of this
Agreement if the Company prevails.   32.   Publicly Traded Stock. The Parties
agree that nothing contained in this Agreement shall be construed to prohibit
Executive from investing his personal assets in any stock or corporate security
traded or quoted on a national securities exchange or national market system
provided, however, such investments do not require any services on the part of
Executive in the operation or the affairs of the business or otherwise violate
the Company’s Code of Ethics.   33.   Notice of Claim and Contractual
Limitations Period. Executive acknowledges the Company’s need for prompt notice,
investigation, and resolution of any claims that may be filed against it due to
the number of relationships it has with employees and others (and due to the
turnover among such individuals with knowledge relevant to any underlying
claim). Accordingly, Executive agrees prior to initiating any litigation of any
type (including, but not

14



--------------------------------------------------------------------------------



 



    limited to, employment discrimination litigation, wage litigation,
defamation, or any other claim) to notify the Company, within One Hundred and
Eighty (180) days after the claim accrued, by sending a certified letter
addressed to the Company’s General Counsel setting forth: (i) claimant’s name,
address, and phone; (ii) the name of any attorney representing Executive;
(iii) the nature of the claim; (iv) the date the claim arose; and (v) the relief
requested. This provision is in addition to any other notice and exhaustion
requirements that might apply. For any dispute or claim of any type against the
Company (including but not limited to employment discrimination litigation, wage
litigation, defamation, or any other claim), Executive must commence legal
action within the shorter of one (1) year of accrual of the cause of action or
such shorter period that may be specified by law.   34.   Non-Jury Trials.
Notwithstanding any right to a jury trial for any claims, Executive waives any
such right to a jury trial, and agrees that any claim of any type (including but
not limited to employment discrimination litigation, wage litigation,
defamation, or any other claim) lodged in any court will be tried, if at all,
without a jury.   35.   Choice of Forum. Executive acknowledges that the Company
is primarily based in Indiana, and Executive understands and acknowledges the
Company’s desire and need to defend any litigation against it in Indiana.
Accordingly, the Parties agree that any claim of any type brought by Executive
against the Company or any of its employees or agents must be maintained only in
a court sitting in Marion County, Indiana, or Ripley County, Indiana, or, if a
federal court, the Southern District of Indiana, Indianapolis Division.
Executive further understands and acknowledges that in the event the Company
initiates litigation against Executive, the Company may need to prosecute such
litigation in such state where the Executive is subject to personal
jurisdiction. Accordingly, for purposes of enforcement of this Agreement,
Executive specifically consents to personal jurisdiction in the State of
Indiana.   36.   Choice of Law. This Agreement shall be deemed to have been made
within the County of Ripley, State of Indiana and shall be interpreted and
construed in accordance with the laws of the State of Indiana. Any and all
matters of dispute of any nature whatsoever arising out of, or in any way
connected with the interpretation of this Agreement, any disputes arising out of
the Agreement or the employment relationship between the Parties hereto, shall
be governed by, construed by and enforced in accordance with the laws of the
State of Indiana without regard to any applicable state’s choice of law
provisions.   37.   Titles. Titles are used for the purpose of convenience in
this Agreement and shall be ignored in any construction of it.   38.  
Severability. The Parties agree that each and every paragraph, sentence, clause,
term and provision of this Agreement is severable and that, in the event any
portion of this Agreement is adjudged to be invalid or unenforceable, the
remaining portions thereof shall remain in effect and be enforced to the fullest
extent permitted by law. Further, should any particular clause, covenant, or
provision of this Agreement be held unreasonable or contrary to public policy
for any reason, the Parties acknowledge and agree that such covenant, provision
or clause shall automatically be deemed modified such that the contested
covenant, provision or clause will have the closest effect permitted by
applicable law to the original form and shall

15



--------------------------------------------------------------------------------



 



    be given effect and enforced as so modified to whatever extent would be
reasonable and enforceable under applicable law.   39.   Assignment-Notices. The
rights and obligations of the Company under this Agreement shall inure to its
benefit, as well as the benefit of its parent, subsidiary, successor and
affiliated entities, and shall be binding upon the successors and assigns of the
Company. This Agreement, being personal to Executive, cannot be assigned by
Executive, but his personal representative shall be bound by all its terms and
conditions. Any notice required hereunder shall be sufficient if in writing and
mailed to the last known residence of Executive or to the Company at its
principal office with a copy mailed to the Office of the General Counsel.   40.
  Amendments and Modifications. Except as specifically provided herein, no
modification, amendment, extension or waiver of this Agreement or any provision
hereof shall be binding upon the Company or Executive unless in writing and
signed by both Parties. The waiver by the Company or Executive of a breach of
any provision of this Agreement shall not be construed as a waiver of any
subsequent breach. Nothing in this Agreement shall be construed as a limitation
upon the Company’s right to modify or amend any of its manuals or policies in
its sole discretion and any such modification or amendment which pertains to
matters addressed herein shall be deemed to be incorporated herein and made a
part of this Agreement.   41.   Outside Representations. Executive represents
and acknowledges that in signing this Agreement he does not rely, and has not
relied, upon any representation or statement made by the Company or by any of
the Company’s employees, officers, agents, stockholders, directors or attorneys
with regard to the subject matter, basis or effect of this Agreement other than
those specifically contained herein.   42.   Voluntary and Knowing Execution.
Executive acknowledges that he has been offered a reasonable amount of time
within which to consider and review this Agreement; that he has carefully read
and fully understands all of the provisions of this Agreement; and that he has
entered into this Agreement knowingly and voluntarily.   43.   Liability
Insurance. The Company shall cover the Executive under directors and officers
liability insurance both during and, while potential liability exists, after the
term of this Agreement in the same amount and to the same extent as the Company
covers its other officers and non independent director.   44.   Attorney’s Fees.
The Company shall promptly pay the Executive’s reasonable costs of entering into
this Agreement, including the reasonable fees and expenses of the Executive’s
counsel and other professionals.   45.   Entire Agreement. This Agreement
constitutes the entire employment agreement between the Parties hereto
concerning the subject matter hereof and shall supersede all prior and
contemporaneous agreements between the Parties in connection with the subject
matter of this Agreement. Any pre-existing Employment Agreements shall be deemed
null and void. Nothing in this Agreement, however, shall affect any
separately-executed written agreement addressing any other issues.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have signed this Agreement effective as of
the day and year first above written.

                      “EXECUTIVE”   HILLENBRAND INDUSTRIES, INC.             (to
be renamed Hill-Rom Holdings, Inc.)
 
                   
Signed:
          By:        
 
                   
 
                   
Printed:
          Title:        
 
                   
 
                   
Dated:
          Dated:        
 
                    CAUTION: READ BEFORE SIGNING            

17



--------------------------------------------------------------------------------



 



Exhibit A
SAMPLE SEPARATION AND RELEASE AGREEMENT
     THIS SEPARATION and RELEASE AGREEMENT (“Agreement”) is entered into by and
between EMPLOYEE’S FULL NAME(“Executive”) and Hillenbrand Industries, Inc. (to
be renamed Hill-Rom Holdings, Inc.) (together with its subsidiaries and
affiliates, the “Company”). To wit, the Parties agree as follows:

1.   Executive’s active employment by the Company shall terminate effective
[date of termination](Executive’s “Effective Termination Date”). Except as
specifically provided by this Agreement, or in any other non-employment
agreement that may exist between the Company and Executive, Executive agrees
that the Company shall have no other obligations or liabilities to him/her
following his/her Effective Termination Date and that his/her receipt of the
Severance Benefits provided herein shall constitute a complete settlement,
satisfaction and waiver of any and all claims he/she may have against the
Company.   2.   Executive further submits, and the Company hereby accepts, his
resignation as an Executive, officer and director, as of his Effective
Termination Date for any position he may hold. The Parties agree that this
resignation shall apply to all such positions Executive may hold with the
Company or any parent, subsidiary or affiliated entity thereof. Executive agrees
to execute any documents needed to effectuate such resignation. Executive
further agrees to take whatever steps are necessary to facilitate and ensure the
smooth transition of his duties and responsibilities to others.   3.   Executive
acknowledges that he has been advised of the American Jobs Creation Act of 2004,
which added Section 409A (“Section 409A”) to the Internal Revenue Code, and
significantly changed the taxation of nonqualified deferred compensation plans
and arrangements. Under proposed and final regulations as of the date of this
Agreement, Executive has been advised that if he is a “key Executive” covered by
Section 409A or any similar law, his severance pay may be treated by the
Internal Revenue Service as providing “nonqualified deferred compensation,” and
therefore subject to Section 409A. In that event, several provisions in
Section 409A may affect Executive’s receipt of severance compensation. These
include, but are not limited to, a provision which requires that distributions
to “specified employees” of public companies on account of separation from
service may not be made earlier than six (6) months after the effective date of
such separation. If applicable, failure to comply with Section 409A can lead to
immediate taxation of deferrals, with interest calculated at a penalty rate and
a 20% penalty. As a result of the requirements imposed by the American Jobs
Creation Act of 2004, Employee agrees if he/she is a “specified employee” at the
time of his/her termination of employment and if severance payments are covered
as “non-qualified deferred compensation” or otherwise not exempt, the severance
pay benefits shall not be paid until a date at least six (6) months after
Executive’s Effective Termination Date from Company, as more fully explained by
Paragraph 4, below.

 



--------------------------------------------------------------------------------



 



4.   In consideration of the promises contained in this Agreement and contingent
upon Executive’s compliance with such promises, the Company agrees to provide
Executive the following:

  (a)   Severance pay, in lieu of, and not in addition to any other contractual,
notice or statutory pay obligations (other than accrued wages and deferred
compensation) in the maximum total amount of [Insert Amount] Dollars and [      
] Cents ($[                    ]), less applicable deductions or other set offs,
payable as follows:

    [For 409A Severance Pay for Specified Employees Only]

  (i)   A lump payment in the gross amount of [INSERT AMOUNT EQUAL TO 6 MONTHS’
PAY] Dollars and [ ] Cents ($[                    ]) payable the day following
the sixth (6th) month anniversary of Employee’s Effective Termination Date, with
any remaining amount to be paid in bi-weekly installments equivalent to
Employee’s base salary (i.e.,                      Dollars and
                     Cents ($                    ), less applicable deductions
or other setoffs) commencing upon the next regularly scheduled payroll date
after the payment of the lump sum for a period of up to                     
weeks or until the Employee becomes reemployed, whichever comes first.

    [For Non-409A Severance Pay or 409A Severance Pay for Non-Specified
Employees Only]

  (i)   Commencing on the next regularly scheduled payroll immediately following
the earlier to occur of fifteen (15) days from the Company’s receipt of an
executed Separation and Release Agreement or the expiration of sixty (60) days
after Employee’s Effective Termination Date, Employee shall be paid severance
equivalent to his bi-weekly base salary (i.e.                      Dollars and
                     Cents ($                    ), less applicable deductions
or other set-offs), for a period up to [insert weeks] (___) weeks following
Employee’s Effective Termination Date or until Employee becomes reemployed,
whichever occurs first; provided, however, that if the before-stated sixty
(60) day period ends in a calendar year following the calendar year in which the
sixty (60) day period commenced, then this severance pay shall only begin on the
next regularly scheduled payroll following the expiration of sixty (60) days
after the Employee’s Effective Termination Date.

  (b)   Payment for any earned but unused vacation as of Executive’s Effective
Termination Date, less applicable deductions permitted or required by law
payable in one lump sum within fifteen (15) days after the Employee’s Effective
Termination Date; and     (c)   Group Life Insurance coverage until the
above-referenced Severance Pay terminates.

5.   Except as may be required by Section 409A, the above Severance Pay shall be
paid in accordance with the Company’s standard payroll practices (e.g.
bi-weekly). The Parties agree that the initial two (2) weeks of the foregoing
Severance Pay shall be allocated as consideration provided to Executive in
exchange for his execution of a release in compliance

2



--------------------------------------------------------------------------------



 



    with the Older Workers Benefit Protection Act. The balance of the severance
benefits and other obligations undertaken by the Company pursuant to this
Agreement shall be allocated as consideration for all other promises and
obligations undertaken by Executive, including execution of a general release of
claims.   6.   The Company further agrees to provide Executive with limited
out-placement counseling with a company of its choice provided that Executive
participates in such counseling immediately following termination of employment.
Notwithstanding anything in this Section 6 to the contrary, the out-placement
counseling shall not be provided after the last day of the second calendar year
following the calendar year in which termination of employment occurs.   7.   As
of his/her Effective Termination Date, Executive will become ineligible to
participate in the Company’s health insurance program and continuation of
coverage requirements under COBRA (if any) will be triggered at that time.
However, as additional consideration for the promises and obligations contained
herein (and except as may be prohibited by law), the Company agrees to continue
to pay the employer’s share of such coverage as provided under the health care
program selected by Executive as of his/her Effective Termination Date, subject
to any approved changes in coverage based on a qualified election, until the
above-referenced Severance Pay terminates, Executive accepts other employment or
Executive becomes eligible for alternative healthcare coverage, which ever comes
first, provided Executive (i) timely completes the applicable election of
coverage forms and (ii) continues to pay the Executive portion of the applicable
premium(s). Thereafter, if applicable, coverage will be made available to
Executive at his sole expense (i.e., Executive will be responsible for the full
COBRA premium) for the remaining months of the COBRA coverage period made
available pursuant to applicable law. The medical insurance provided herein does
not include any disability coverage.   8.   Should Executive become employed
before the above-referenced Severance Benefits are exhausted or terminated,
Executive agrees to so notify the Company in writing within five (5) business
days of Executive’s acceptance of such employment, providing the name of such
employer (or entity to whom Executive may be providing consulting services),
his/her intended duties as well as the anticipated start date. Such information
is required to ensure Executive’s compliance with his/her non-compete
obligations as well as all other applicable restrictive covenants. This notice
will also serve to trigger the Company’s right to terminate all the
above-referenced severance pay benefits (specifically excluding any lump sum
payment due) as well as all Company-paid or Company-provided benefits consistent
with the above paragraphs. Failure to timely provide such notice shall be deemed
a material breach of this Agreement entitling the Company to recover as damages
the value of all benefits provided to Executive hereunder plus attorneys fees.
All other severance benefits however, shall terminate upon reemployment.   9.  
Intentionally omitted   10.   In exchange for the foregoing Severance Benefits,
EMPLOYEE FULL NAME on behalf of himself/herself, his/her heirs, representatives,
agents and assigns hereby RELEASES, INDEMNIFIES, HOLDS HARMLESS, and FOREVER
DISCHARGES (i) Company Name.

3



--------------------------------------------------------------------------------



 



    (ii) its parent, subsidiary or affiliated entities, (iii) all of their
present or former directors, officers, Executives, shareholders, and agents, as
well as, (iv) all predecessors, successors and assigns thereof from any and all
actions, charges, claims, demands, damages or liabilities of any kind or
character whatsoever, known or unknown, which Executive now has or may have had
through the effective date of this Agreement.   11.   Without limiting the
generality of the foregoing release, it shall include: (i) all claims or
potential claims arising under any federal, state or local laws relating to the
Parties’ employment relationship, including any claims Executive may have under
the Civil Rights Acts of 1866 and 1964, as amended, 42 U.S.C. §§ 1981 and
2000(e) et seq.; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act, as amended, 29 U.S.C. §§ 621 et seq.; the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C §§ 12,101 et seq.; the Fair Labor
Standards Act 29 U.S.C. §§ 201 et seq.; the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. §§ 2101, et seq.; the Sarbanes-Oxley Act of 2002,
specifically including the Corporate and Criminal Fraud Accountability Act, 18
U.S.C. §1514,A et seq.; and any other federal, state or local law governing the
Parties’ employment relationship; (ii) any claims on account of, arising out of
or in any way connected with Executive’s employment with the Company or leaving
of that employment; (iii) any claims alleged or which could have been alleged in
any charge or complaint against the Company; (iv) any claims relating to the
conduct of any Executive, officer, director, agent or other representative of
the Company; (v) any claims of discrimination, harassment or retaliation on any
basis; (vi) any claims arising from any legal restrictions on an employer’s
right to separate its Executives; (vii) any claims for personal injury,
compensatory or punitive damages or other forms of relief; and (viii) all other
causes of action sounding in contract, tort or other common law basis, including
(a) the breach of any alleged oral or written contract, (b) negligent or
intentional misrepresentations, (c) wrongful discharge, (d) just cause
dismissal, (e) defamation, (f) interference with contract or business
relationship or (g) negligent or intentional infliction of emotional distress.  
12.   Executive further agrees and covenants not to sue the Company or any
entity or individual subject to the foregoing General Release with respect to
any claims, demands, liabilities or obligations release by this Agreement
provided, however, that nothing contained in this Agreement shall:

  (a)   prevent Executive from filing an administrative charge with the Equal
Employment Opportunity Commission or any other federal state or local agency; or
    (b)   prevent employee from challenging, under the Older Worker’s Benefit
Protection Act (29 U.S.C. § 626), the knowing and voluntary nature of his/her
release of any age claims in this Agreement in court or before the Equal
Employment Opportunity Commission. [INCLUDE THIS SUBPARAGRAPH (b) IF EMPLOYEE IS
AGE 40 OR OLDER]

13.   Notwithstanding his/her right to file an administrative charge with the
EEOC or any other federal, state, or local agency, Executive agrees that with
his/her release of claims in this Agreement, he/she has waived any right he/she
may have to recover monetary or other personal relief in any proceeding based in
whole or in part on claims released by him/her in this Agreement. For example,
Executive waives any right to monetary damages or

4



--------------------------------------------------------------------------------



 



    reinstatement if an administrative charge is brought against the Company
whether by Employee, the EEOC, or any other person or entity, including but not
limited to any federal, state, or local agency. Further, with his/her release of
claims in this Agreement, Employee specifically assigns to the Company his/her
right to any recovery arising from any such proceeding.   14.   [INCLUDE THIS
LANGUAGE IF THE EMPLOYEE IS AGE 40 OR OLDER] The Parties acknowledge that it is
their mutual and specific intent that the above waiver fully complies with the
requirements of the Older Workers Benefit Protection Act (29 U.S.C. § 626) and
any similar law governing release of claims. Accordingly, Executive hereby
acknowledges that:

  (a)   He/she has carefully read and fully understands all of the provisions of
this Agreement and that He/she has entered into this Agreement knowingly and
voluntarily;     (b)   The Severance Benefits offered in exchange for
Executive’s release of claims exceed in kind and scope that to which he/she
would have otherwise been legally entitled absent the execution of this
Agreement;     (c)   Prior to signing this Agreement, Executive had been
advised, and is being advised by this Agreement, to consult with an attorney of
his/her choice concerning its terms and conditions; and     (d)   He/she has
been offered at least [twenty-one (21)/forty-five (45)] days within which to
review and consider this Agreement.

15.   [ADD THIS LANGUAGE IF THE EMLOYEE IS AGE 40 OR OLDER] The Parties agree
that this Agreement shall not become effective and enforceable until the date
this Agreement is signed by both Parties or seven (7) calendar days after its
execution by Executive, whichever is later. Executive may revoke this Agreement
for any reason by providing written notice of such intent to the Company within
seven (7) days after he/she has signed this Agreement, thereby forfeiting
Executive’s right to receive any Severance Benefits provided hereunder and
rendering this Agreement null and void in its entirety.   16.   [ADD THIS
LANGUAGE IF THE EMPLOYEE IS IN CALIFORNIA] Executive specifically acknowledges
that, as a condition of this Agreement, he/she expressly releases all rights and
claims that he/she knows about as well as those he/she may not know about.
Executive expressly waives all rights under Section 1542 of the Civil Code of
the State of California, which reads as follows:

      “A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release which
if known, must have materially affected his settlement with the debtor.”

    Notwithstanding the provision by Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Company as set
forth above, Executive expressly acknowledges that this Agreement is intended to
include and does in its effect, without limitation, include all claims which
Executive does not know or suspect to exist in his/her

5



--------------------------------------------------------------------------------



 



    favor at the time of signing this Agreement and that this Agreement
expressly contemplates the extinguishment of all such claims.   17.   The
Parties agree that nothing contained herein shall purport to waive or otherwise
affect any of Executive’s rights or claims that may arise after he/she signs
this Agreement. It is further understood by the Parties that nothing in this
Agreement shall affect any rights Executive may have under any Company sponsored
Deferred Compensation Program, Executive Life Insurance Bonus Plan, Stock Grant
Award, Stock Option Grant, Restricted Stock Unit Award, Pension Plan and/or
Savings Plan (i.e., 401(k) plan) provided by the Company as of the date of
his/her termination, such items to be governed exclusively by the terms of the
applicable agreements or plan documents.   18.   Similarly, notwithstanding any
provision contained herein to the contrary, this Agreement shall not constitute
a waiver or release or otherwise affect Executive’s rights with respect to any
vested benefits, any rights he/she has to benefits which can not be waived by
law, any coverage provided under any Directors and Officers (“D&O”) policy, any
rights Executive may have under any indemnification agreement he/she has with
the Company prior to the date hereof, any rights he/she has as a shareholder, or
any claim for breach of this Agreement, including, but not limited to the
benefits promised by the terms of this Agreement.   19.   [Optional Provision
for Equity Eligible Employees: Except as provided herein, Executive acknowledges
that he/she will not be eligible to receive or vest in any additional stock
options, stock awards or restricted stock units (“RSUs”) as of [his/her]
Effective Termination Date. Failure to exercise any vested options within the
applicable period as set for in the plan and/or grant will result in their
forfeiture. Executive acknowledges that any stock options, stock awards or RSUs
held for less than the required period shall be deemed forfeited as of the
effective date of this Agreement. All terms and conditions of such stock
options, stock awards or RSUs shall not be affected by this Agreement, shall
remain in full force and effect, and shall govern the Parties’ rights with
respect to such equity based awards.]   20.   [Option A] Executive acknowledges
that his/her termination and the Severance Benefits offered hereunder were based
on an individual determination and were not offered in conjunction with any
group termination or group severance program and waives any claim to the
contrary.       [Option B] Executive represents and agrees that he/she has been
provided relevant cohort information based on the information available to the
Company as of the date this Agreement was tendered to Executive. This
information is attached hereto as Exhibit A. The Parties acknowledge that simply
providing such information does not mean and should not be interpreted to mean
that the Company was obligated to comply with 29 C.F.R. § 1625.22(f).   21.  
Executive hereby affirms and acknowledges his/her continued obligations to
comply with the post-termination covenants contained in his/her Employment
Agreement, including but not limited to, the non-compete, trade secret and
confidentiality provisions. Executive acknowledges that a copy of the Employment
Agreement has been attached to this Agreement as Exhibit A [B] or has otherwise
been provided to him/her and, to the extent not

6



--------------------------------------------------------------------------------



 



    inconsistent with the terms of this Agreement or applicable law, the terms
thereof shall be incorporated herein by reference. Executive acknowledges that
the restrictions contained therein are valid and reasonable in every respect and
are necessary to protect the Company’s legitimate business interests. Executive
hereby affirmatively waives any claim or defense to the contrary. Executive
hereby acknowledges that the definition of Competitor, as provided in his/her
Employment Agreement shall include but not be limited to those entities
specifically identified in the updated Competitor List, attached hereto as
Exhibit B [C].   22.   Executive acknowledges that the Company as well as its
parent, subsidiary and affiliated companies (“Companies” herein) possess, and
he/she has been granted access to, certain trade secrets as well as other
confidential and proprietary information that they have acquired at great effort
and expense. Such information includes, without limitation, confidential
information regarding products and services, marketing strategies, business
plans, operations, costs, current or, prospective customer information
(including customer contacts, requirements, creditworthiness and like matters),
product concepts, designs, prototypes or specifications, regulatory compliance
issues, research and development efforts, technical data and know-how, sales
information, including pricing and other terms and conditions of sale, financial
information, internal procedures, techniques, forecasts, methods, trade
information, trade secrets, software programs, project requirements, inventions,
trademarks, trade names, and similar information regarding the Companies’
business (collectively referred to herein as “Confidential Information”).   23.
  Executive agrees that all such Confidential Information is and shall remain
the sole and exclusive property of the Company. Except as may be expressly
authorized by the Company in writing, or as may be required by law after
providing due notice thereof to the Company, Executive agrees not to disclose,
or cause any other person or entity to disclose, any Confidential Information to
any third party for as long thereafter as such information remains confidential
(or as limited by applicable law) and agrees not to make use of any such
Confidential Information for Executive’s own purposes or for the benefit of any
other entity or person. The Parties acknowledge that Confidential Information
shall not include any information that is otherwise made public through no fault
of Executive or other wrong doing.   24.   On or before Executive’s Effective
Termination Date or per the Company’s request, Executive agrees to return the
original and all copies of all things in his/her possession or control relating
to the Company or its business, including but not limited to any and all
contracts, reports, memoranda, correspondence, manuals, forms, records, designs,
budgets, contact information or lists (including customer, vendor or supplier
lists), ledger sheets or other financial information, drawings, plans
(including, but not limited to, business, marketing and strategic plans),
personnel or other business files, computer hardware, software, or access codes,
door and file keys, identification, credit cards, pager, phone, and any and all
other physical, intellectual, or personal property of any nature that he/she
received, prepared, helped prepare, or directed preparation of in connection
with his/her employment with the Company. Nothing contained herein shall be
construed to require the return of any non-confidential and de minimis items
regarding Executive’s pay, benefits or other rights of employment such as pay
stubs, W-2 forms, 401(k) plan summaries, benefit statements, etc.

7



--------------------------------------------------------------------------------



 



25.   Executive hereby consents and authorizes the Company to deduct as an
offset from the above-referenced severance payments the value of any Company
property not returned or returned in a damaged condition as well as any monies
paid by the Company on Executive’s behalf (e.g., payment of any outstanding
American Express bill).   26.   Executive agrees to cooperate with the Company
in connection with any pending or future litigation, proceeding or other matter
which has been or may be brought against or by the Company before any agency,
court, or other tribunal and concerning or relating in any way to any matter
falling within Executive’s knowledge or former area of responsibility. Executive
agrees to immediately notify the Company, through the Office of the General
Counsel, in the event he/she is contacted by any outside attorney (including
paralegals or other affiliated parties) unless (i) the Company is represented by
the attorney, (ii) Executive is represented by the attorney for the purpose of
protecting his/her personal interests or (iii) the Company has been advised of
and has approved such contact. Executive agrees to provide reasonable assistance
and completely truthful testimony in such matters including, without limitation,
facilitating and assisting in the preparation of any underlying defense,
responding to discovery requests, preparing for and attending deposition(s) as
well as appearing in court to provide truthful testimony. The Company agrees to
reimburse Executive for all reasonable out of pocket expenses incurred at the
request of the Company associated with such assistance and testimony.   27.  
Executive agrees not to make any written or oral statement that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of (a) the Company, (b) its Executives, officers,
directors or trustees or (c) the services and/or products provided by the
Company and its subsidiaries or affiliate entities. Similarly, in response to
any written inquiry from any prospective employer or in connection with a
written inquiry in connection with any future business relationship involving
Executive, the Company agrees not to provide any information that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of Executive. The Parties acknowledge, however, that
nothing contained herein shall be construed to prevent or prohibit the Company
or the Executive from providing truthful information in response to any court
order, discovery request, subpoena or other lawful request.   28.   EXECUTIVE
SPECIFICALLY AGREES AND UNDERSTANDS THAT THE EXISTENCE AND TERMS OF THIS
AGREEMENT ARE STRICTLY CONFIDENTIAL AND THAT SUCH CONFIDENTIALITY IS A MATERIAL
TERM OF THIS AGREEMENT. Accordingly, except as required by law or unless
authorized to do so by the Company in writing, Executive agrees that he/she
shall not communicate, display or otherwise reveal any of the contents of this
Agreement to anyone other than his/her spouse, legal counsel or financial
advisor provided, however, that they are first advised of the confidential
nature of this Agreement and Executive obtains their agreement to be bound by
the same. The Company agrees that Executive may respond to legitimate inquiries
regarding the termination of his/her employment by stating that the Parties have
terminated their relationship on an amicable basis and that the Parties have
entered into a Confidential Separation and Release Agreement that prohibits
him/her from further discussing the specifics of his/her separation. Nothing
contained herein shall be construed to prevent Executive from discussing or
otherwise advising subsequent employers of the

8



--------------------------------------------------------------------------------



 



    existence of any obligations as set forth in his/her Employment Agreement.
Further, nothing contained herein shall be construed to limit or otherwise
restrict the Company’s ability to disclose the terms and conditions of this
Agreement as may be required by business necessity.   29.   In the event that
Executive breaches or threatens to breach any provision of this Agreement,
he/she agrees that the Company shall be entitled to seek any and all equitable
and legal relief provided by law, specifically including immediate and permanent
injunctive relief. Executive hereby waives any claim that the Company has an
adequate remedy at law. In addition, and to the extent not prohibited by law,
Executive agrees that the Company shall be entitled to discontinue providing any
additional Severance Benefits upon such breach or threatened breach as well as
an award of all costs and attorneys’ fees incurred by the Company in any
successful effort to enforce the terms of this Agreement. Executive agrees that
the foregoing relief shall not be construed to limit or otherwise restrict the
Company’s ability to pursue any other remedy provided by law, including the
recovery of any actual, compensatory or punitive damages. Moreover, if Executive
pursues any claims against the Company subject to the foregoing General Release,
or breaches the above confidentiality provision, Executive agrees to immediately
reimburse the Company for the value of all benefits received under this
Agreement to the fullest extent permitted by law.   30.   Similarly, in the
event that the Company breaches or threatens to breach any provision of this
Agreement, Executive shall be entitled to seek any and all equitable or other
available relief provided by law, specifically including immediate and permanent
injunctive relief. In the event Executive is required to file suit to enforce
the terms of this Agreement, the Company agrees that Executive shall be entitled
to an award of all costs and attorneys’ fees incurred by him/her in any wholly
successful effort (i.e. entry of a judgment in his/her favor) to enforce the
terms of this Agreement. In the event Executive is wholly unsuccessful, the
Company shall be entitled to an award of its costs and attorneys’ fees.   31.  
Both Parties acknowledge that this Agreement is entered into solely for the
purpose of terminating Executive’s employment relationship with the Company on
an amicable basis and shall not be construed as an admission of liability or
wrongdoing by the Company or Executive, both Parties having expressly denied any
such liability or wrongdoing.   32.   Each of the promises and obligations shall
be binding upon and shall inure to the benefit of the heirs, executors,
administrators, assigns and successors in interest of each of the Parties.   33.
  The Parties agree that each and every paragraph, sentence, clause, term and
provision of this Agreement is severable and that, if any portion of this
Agreement should be deemed not enforceable for any reason, such portion shall be
stricken and the remaining portion or portions thereof should continue to be
enforced to the fullest extent permitted by applicable law.   34.   This
Agreement shall be governed by and interpreted in accordance with the laws of
the State of Indiana without regard to any applicable state’s choice of law
provisions.

9



--------------------------------------------------------------------------------



 



35.   [USE THIS LANGUAGE IF OWBPA LANGUAGE (FOR EMPLOYEES AGE 40 OR OVER) IS NOT
INCLUDED] Employee acknowledges that he/she has been offered a period of
twenty-one (21) days within which to consider and review this Agreement; that
he/she has carefully read and fully understands all of the provisions of this
Agreement; and that he/she has entered into this Agreement knowingly and
voluntarily.   36.   Executive represents and acknowledges that in signing this
Agreement he/she does not rely, and has not relied, upon any representation or
statement made by the Company or by any of the Company’s Executives, officers,
agents, stockholders, directors or attorneys with regard to the subject matter,
basis or effect of this Agreement other than those specifically contained
herein.   37.   This Agreement represents the entire agreement between the
Parties concerning the subject matter hereof, shall supersede any and all prior
agreements which may otherwise exist between them concerning the subject matter
hereof (specifically excluding, however, the post-termination obligations
contained in an Executive’s Employment Agreement, any obligations contained in
an existing and valid Indemnity Agreement of Change in Control or any obligation
contained in any other legally-binding document), and shall not be altered,
amended, modified or otherwise changed except by a writing executed by both
Parties.

PLEASE READ CAREFULLY. THIS SEPARATION AND RELEASE
AGREEMENT INCLUDES A COMPLETE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.
     IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Agreement on their behalf and thereby
acknowledge their intent to be bound by its terms and conditions.

                      [EXECUTIVE]   COMPANY NAME
 
                   
Signed:
          By:        
 
                   
 
                   
Printed:
          Title:        
 
                   
 
                   
Dated:
          Dated:        
 
                   

10



--------------------------------------------------------------------------------



 



Exhibit B
ILLUSTRATIVE COMPETITOR LIST
     The following is an illustrative, non-exhaustive list of Competitors with
whom Executive may not, during his relevant non-compete period, directly or
indirectly engage in any of the competitive activities proscribed by the terms
of his Employment Agreement.

             
•
  Amico Corporation   •   Anodyne Medical Device, Inc.
 
           
•
  APEX Medical Corp.   •   Apria Healthcare Inc.
 
           
•
  Aramark Corporation   •   Ascom (Ascom US, Inc.)
 
           
•
  Barton Medical Corporation   •   B.G. Industries, Inc.
 
           
•
  CareMed Supply, Inc.   •   Comfortex, Inc.
 
           
•
  Corona Medical SAS   •   Custom Medical Solutions
 
           
•
  Dukane Communication Systems, a division of Edwards Systems Technology, Inc.  
•   Freedom Medical, Inc.
 
           
•
  Gaymar Holding Company, LLC (Gaymar Industries, Inc.)   •   GF Health
Products, Inc. (Graham Field)
 
           
•
  Getinge Group (Arjo; Getinge; Maquet; Pegasus; Huntleigh Technology Plc
(Huntleigh Healthcare, LLC))   •   Intego Systems, Inc. (formerly known as
Wescom Products, Inc.)
 
           
•
  Industrie Guido Malvestio S.P.A.   •   Invacare Corporation
 
           
•
  Joerns Healthcare, Inc.   •   Joh. Stiegelmeyer & Co., GmbH (Stiegelmeyer)
 
           
•
  Kinetic Concepts, Inc. (KCI)   •   Linet (Linet France, Linet Far East)
 
           
•
  MedaSTAT, LLC   •   Medline Industries, Inc.
 
           
•
  Merivaara Corporation   •   Modular Services Company
 
           
•
  Nemschoff Chairs, Inc.   •   Nurture by Steelcase, Inc.
 
           
•
  Paramount Bed Company, Ltd.   •   Pardo
 
           
•
  Pegasus Airwave, Inc.   •   Premise Corporation
 
           
•
  Radianse, Inc.   •   Rauland-Borg Corporation
 
           
•
  Recovercare, LLC (Stenbar)   •   SIZEwise Rentals, LLC
 
           
•
  Statcom (Jackson Healthcare Solutions)   •   Stryker Corporation

 



--------------------------------------------------------------------------------



 



             
•
  Tele-Tracking Technologies, Inc.   •   Tempur-Pedic Medical, Inc.
 
           
•
  Universal Hospital Services, Inc.   •   Voelker AG

          While the above list is intended to identify the Company’s primary
competitors, it should not be construed as all encompassing so as to exclude
other potential competitors falling within the Non-Compete definitions of
“Competitor.” The Company reserves the right to amend this list at any time in
its sole discretion to identify other or additional Competitors based on changes
in the products and services offered, changes in its business or industry as
well as changes in the duties and responsibilities of the individual Executive.
An updated list will be provided to Executive upon reasonable request.
Executives are encouraged to consult with the Company prior to accepting any
position with any potential competitor.
(Revised list 1-1-2008)

2



--------------------------------------------------------------------------------



 



EXHIBIT C
Supplemental Retirement Account
Account. Within thirty days of the Start Date and as of each annual anniversary
of the Start Date, the Company shall record a credit of $75,000 to an account
maintained by the Company (“Account”) which shall be a bookkeeping account
established for the Executive. The Account shall be utilized solely as a device
for measurement and determination of the amount to be paid to the Executive and
shall not constitute or be treated as a trust fund of any kind. The Account
shall be unfunded and shall maintain all credits made to the Account for the
benefits of the Executive.
Earnings on Account. The balance of the Account, shall accrue interest credited
monthly to the Account balance at the end of the Company’s fiscal months at a
rate which is equal to the monthly prime interest rate (determined as of the
first day of each month) charged by the Company’s principal bank, or, at the
election of the Compensation Committee of the Company (“Committee”) at such
other rate of rates as may be determined by the Committee.
Vesting in Account. The Executive shall be fully (100%) vested in all amounts
credited to his account.
Distribution of Account. Except as provided below, on or as soon as
administratively possible after the six (6) month anniversary of the Executive’s
termination of employment with the Company, the Company shall pay the Executive
in one lump sum cash payment the amount of the Account balance as of the date of
such six month anniversary of the Executive’s termination of employment.
Right of Executive. Payments under this Exhibit will not be segregated from the
general funds of the Company, and the Executive will not have any claim on any
specific asset of the Company. The Executive’s right as set forth in the
Exhibit C will be no greater than the right of any unsecured creditor of the
Company and is not assignable of transferable except to his estate upon his
termination of employment on account of his death.

 



--------------------------------------------------------------------------------



 



Exhibit D
ILLUSTRATIVE COMPETITOR LIST
     The following is an illustrative, non-exhaustive list of Competitors with
whom Employee may not, during his relevant non-compete period, directly or
indirectly engage in any of the competitive activities proscribed by the terms
of his Employment Agreement.

             
•
  Astral Industries, Inc.   •   Aurora Casket Company, Inc.
 
           
•
  Goliath Casket, Inc.   •   Milso Industries, Inc.
 
           
•
  Milso Industries, LLC   •   New England Casket Company
 
           
•
  R and S Marble Designs   •   Reynoldsville Casket Company
 
           
•
  Schuykill Haven Casket Company, Inc. (A division of The Haven Line Industries)
  •   SinoSource International, Inc.
 
           
•
  Thacker Caskets, Inc.   •   The York Group (a division of Matthews
International Corp.) and its distributors, including Warfield Rohr, Artco,
Newmark and AJ Distribution
 
           
•
  The Victoriaville Group   •   Wilbert Funeral Services, Inc.

     While the above list is intended to identify the Company’s primary
competitors, it should not be construed as all encompassing so as to exclude
other potential competitors falling within the Non-Compete definitions of
“Competitor.” The Company reserves the right to amend this list at any time in
its sole discretion to identify other or additional Competitors based on changes
in the products and services offered, changes in its business or industry as
well as changes in the duties and responsibilities of the individual employee.
An updated list will be provided to Employee upon reasonable request. Employees
are encouraged to consult with the Company prior to accepting any position with
any potential competitor.

 